Citation Nr: 1427484	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  10-24 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a mental disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February and September 2009 rating decisions of the RO in Milwaukee, Wisconsin, which denied service connection for PTSD.  This case was previously before the Board in November 2012, where it was remanded to schedule a hearing before a Veterans Law Judge.  The Veteran testified at an April 2014 Travel Board hearing in Milwaukee, Wisconsin, before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the record.  As such, the directives of the November 2012 Remand have been satisfied.  Stegall v. West, 11 Vet. App. 268 (1998).  

Regarding the April 2014 Travel Board hearing, when conducting a hearing a Veterans Law Judge must suggest that a claimant submit evidence on any issue material to substantiating a claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010); 
38 C.F.R. § 3.103 (2013).  The Veterans Law Judge also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Bryant, 23 Vet. App. at 497.  Here, during the Travel Board hearing, the Veterans Law Judge specifically noted the issue on appeal.  Then, having heard the Veteran's evidence, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate the claim.  Specifically, the Veterans Law Judge asked for evidence that might be used to substantiate the Veteran's service connection claim.  The Veteran was informed that a treatment record and/or medical opinion establishing that the Veteran has a current diagnosis of PTSD would assist in substantiating the issue.  The Veterans Law Judge queried the Veteran specifically regarding the submission of a PTSD diagnosis to support his claim; therefore, the Veterans Law Judge substantially complied with the requirements of 38 C.F.R. § 3.103.  See Bryant at 496-97.

In order to encompass all claimed symptoms of disability, the Board has broadened and reframed the issue of entitlement to service connection for PTSD to entitlement to service connection for a mental disorder, to include PTSD, depression, and anxiety, in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2013).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In July 2009, the Veteran received a mental health evaluation from the Milwaukee Vet Center.  The Vet Center counselor conducting the evaluation noted that the Veteran was having intrusive memories of his time in the Republic of Viet Nam, which resulted in symptoms including anger, anxiety, and depression.  Disorganized thinking and hallucinations were also noted.  At the April 2014 Travel Board hearing, the Veteran was noticeably agitated and/or disturbed by his experiences in the Republic of Vietnam.

A November 2009 VA treatment record reflects that the Veteran had been attending group therapy at the Vet Center since May 2005.  After evaluation, no initial diagnosis of a mental disability was put forth; however, the Veteran was noted to have a Global Assessment of Functioning (GAF) score of 60.  The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  A score of between 51 and 60 reflects moderate difficulty in social, occupational, or school functioning, while a score of between 61 and 70 indicates the presence of mild symptoms and/or some difficulty in social, occupational, or school functioning, but a generally satisfactory level of functioning.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  It was recommended that the Veteran continue group therapy.

The Veteran received a VA PTSD examination in January 2010.  Again, no specific diagnosis of a mental disability was rendered; however, upon examination the Veteran was assigned a GAF of 64.  The Veteran reported daily frequency of his psychiatric symptoms, and the VA examiner noted that the symptoms appeared to be at a mild intensity.  Further, the Board notes that while no Axis I diagnosis of a mental disability was rendered, the VA examiner primarily discussed in his opinion whether the Veteran had a current diagnosis of PTSD.  There was no discussion of any other mental disability to which the Veteran's symptomatology may be attributable.

Considering the age of the last VA PTSD examination, the lack of discussion in the previous examination as to what, if any, other mental disabilities the Veteran's psychiatric symptoms may be attributable, and the Veteran's state of mind at the April 2014 Travel Board hearing, the Board finds that a new VA mental health examination, to include an evaluation of all potential mental disabilities, would be helpful in resolving the issue on appeal.     

Further, VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issue.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The record reflects that the Veteran was previously attending therapy at the Milwaukee Vet Center.  On remand, the AOJ should obtain the appropriate releases from the Veteran and request that the Milwaukee Vet Center, or any other identified mental health care facility, provide all documentation related to the Veteran's treatment for any mental disability from July 2009.  Further, the AOJ should also obtain the Veteran's VA treatment records for the period on and after December 2009.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment, both VA and private, of any mental disability, including PTSD, depression, and anxiety.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers, including the Milwaukee Vet Center, and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for the period on and after July 2009, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).

2.  Associate with the record any identified VA clinical documentation pertaining to the treatment of any mental health disability, including PTSD, depression, and anxiety, not already of record, for the time period on and after December 2009.

3.  Then, schedule the Veteran for a VA mental health examination that addresses the relationship, if any, between any identified mental disabilities, including PTSD, depression, and anxiety, and the Veteran's service.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the opinion rendered.  A detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The examiner should advance the following opinion: 

Is it as likely as not (i.e., probability of 50 percent or more) that any identified mental disability, including PTSD, depression, and/or anxiety, originated during active service?  

If no mental disability is diagnosed, the examiner should opine as to the cause of any identified psychiatric symptoms.

3.  Then readjudicate the Veteran's claim for service connection for a mental disorder, to include PTSD, depression, and anxiety.  If any benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.
  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



